Citation Nr: 0017753	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  98-06 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

James A. Frost, Counsel 



INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1969 to March 1971 and in the United States Navy 
from August 1975 to March 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1997 by the Phoenix, 
Arizona, regional office (RO) of the Department of Veterans 
Affairs (VA).  The veteran filed a notice of disagreement in 
December 1997.  In that document, he informed the RO of his 
move to South Dakota and requested that his claims folder be 
transferred to the appropriate RO.  A statement of the case 
was issued in March 1998.  The veteran filed a substantive 
appeal in April 1998.


FINDING OF FACT

There has not been a medical diagnosis of PTSD.


CONCLUSION OF LAW

A claim of entitlement to service connection for PTSD is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA §§ 1110, 1131 (West 1991). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (1999).

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  A claimant cannot meet this 
burden simply by presenting lay testimony, because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).

A PTSD claim is well grounded where the veteran has 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability". 
Cohen ( Douglas) v. Brown, 10 Vet.App. 128, 136-37 (1997)

Service personnel records reflect that the veteran served in 
the Republic of Vietnam from May 1970 to March 1971.  His 
military occupational specialty was a cook.  It was not 
indicated in the records that he received any medals or 
decorations indicative of combat exposure.  His service 
medical records for that period of service are silent for 
psychopathology.

The veteran's service medical records disclose that, in 
February 1976, during his second period of active service, he 
was referred to a psychiatric service for evaluation after he 
was on an unauthorized absence.  The service department 
psychiatrist diagnosed passive-aggressive personality and 
recommended the veteran's separation from service.

At a VA psychiatric examination in May 1997, the diagnoses on 
Axis I were alcohol dependence and polysubstance dependence, 
in remission.  The examiner reported that there was 
insufficient clinical symptomatology to warrant a diagnosis 
of PTSD.

In this case, there is no medical evidence showing that the 
veteran is diagnosed as having PTSD.  A claim is not well 
grounded if there is no present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The claim must be 
denied on that basis.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.304(f).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for PTSD "plausible".  See generally 
McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997).



ORDER

The appeal is denied.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals



 

